Citation Nr: 1115986	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable rating for the Veteran's service-connected right inguinal scar.

2.  Entitlement to an initial rating in excess of 30 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected left knee disorder.

4.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2006 and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied the benefits sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

In November 2009 the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In December 2009 the Board remanded the Veteran's claim for further development.  Unfortunately, the claims file reflects that further RO action on two of the issues above is warranted, even though such will, regrettably, further delay an appellate decision on this claim.  Accordingly, the issues of entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected left knee disorder and entitlement to service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record indicates that the Veteran's service-connected right inguinal scar is tender. 

2.  Prior to July 29, 2009, the Veteran's posttraumatic stress disorder symptoms was manifested by symptoms productive of occupation and social impairment due to symptoms such as depressed mood, anxiety, irritability, chronic sleep impairment and intrusive thoughts; there was no indication of atypical speech, panic attacks more than once a week, difficulty understanding complex commands, memory impairment or impaired judgment. 

3.  Beginning on July 29, 2009, the evidence of record shows that the Veteran's posttraumatic stress disorder has been manifested by occupation and social impairment due to symptoms including depressed mood, disturbances of motivation, difficulty in establishing and maintaining effective work and social relationships and panic attacks more than once a week. 


CONCLUSIONS OF LAW

1. The criteria for the assignment of a 10 percent rating for the Veteran's service-connected right inguinal scar have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2010).

2.  Prior to July 29, 2009, the criteria for the assignment of an initial rating in excess of 30 percent for the Veteran's service-connected posttraumatic stress disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  Beginning on July 29, 2009, the criteria for the assignment of a rating of 50 percent have been met for the Veteran's service-connected posttraumatic stress disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated October 2005, March 2006, September 2006, December 2007, January 2010 and September 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

With regard to the Veteran's claim of entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder, the Board notes that the claim originates from the grant of service connection for that disabilities and that Vazquez-Flores is therefore inapplicable.  

With regard to the Veteran's claim for a compensable rating for the service-connected inguinal scar, the Board finds that any notice error with respect to Vazquez did not affect the essential fairness of the adjudication as the Veteran has demonstrated actual knowledge of what was necessary to substantiate his claim for an increased rating.  Specifically, the May 2007 Statement of the Case (SOC) specifically noted the rating criteria for scars.  This was followed by subsequent readjudications in August 2009 and January 2010.  As such the Veteran had has a meaningful opportunity to participate in the development of his claim and the Board finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal. 

The Veteran was afforded several VA examinations during the pendency of the appeal.  These reports of the examinations reflect that the examiners reviewed the pertinent medical records, recorded the Veteran's current complaints, conducted appropriate physical examinations and provided all findings necessary to decide the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accordingly finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

As indicated, the Veteran has claimed entitlement to compensable initial evaluation for his service-connected inguinal scar and entitlement to a rating in excess of 30 percent for his service-connected posttraumatic stress disorder.  Essentially, the Veteran contends that the evaluations he has received for those conditions do not accurately reflect their severity.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  In addition, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

Right Inguinal Scar

The Veteran was first granted entitlement to service connection for an inguinal scar in a March 1972 rating decision.  At that time a noncompensable rating was assigned effective from January 24, 1972, the day the Veteran first filed his claim.  In November 2005 the Veteran claimed entitlement to a compensable rating for that condition.  A December 2006 rating decision denied entitlement to a compensable rating.  The Veteran submitted a Notice of Disagreement (NOD) in March 2007.  The RO issued a Statement of the Case (SOC) in May 2007 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  The Veteran's claim first came before the Board in December 2009, at which time it was remanded for further development.  

The evidence of record includes a VA examination report from September 2006.  In that report the examiner noted that the Veteran had a diagnosis of lymphogranuloma venerum while in service, which he had incised and drained on two occasions.  The wound has since healed and the Veteran has had no breakdown of the scar.  However, the Veteran did report that wearing jockey shorts causes discomfort due to friction.  Physical examination of the relevant area revealed a 4 centimeter long groin scar, with a thickened area in the superior aspect of the scar.  The Veteran stated that it was tender and uncomfortable.  

In a May 2007 statement accompanying the Veteran's Substantive Appeal (VA Form 9) the Veteran stated that the scar cause shim constant discomfort and embarrassment.  He stated that they are tender and painful, especially when he sits for long periods of time.  

During his November 2009 hearing before a Veterans Law Judge the Veteran reported that he actually has two scars, and that they are about 3-4 inches in length, with particular tenderness where the two scars overlap.  He again reported pain and irritation on friction, indicating that this occurred on a daily basis.  

As noted above, disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  

The Veteran's right inguinal scar has previously been rated under Diagnostic Code 7805.  Under Diagnostic Code 7805, scars are rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  However, there is no medical evidence of record that the Veteran's surgical scar causes any limitation of function of any body part.  Accordingly, a compensable evaluation is not warranted under Diagnostic Code 7805.  

However, Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

The Board has considered the evidence and finds that the Veteran should be given the benefit of the doubt.  Thus the Board finds that a 10 percent rating is warranted for a tender, superficial scar, under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A higher rating is not provided under this diagnostic code unless there are three or more scars.  

There is no medical evidence of record that the scar is deep, unstable, nonlinear or exceeds 144 square inches (929 square centimeters) in area.  As such, a compensable evaluation is not warranted under the other Diagnostic Codes in the schedule that relate to scars that are not on the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 and 7803.  

The Board has considered and found that a staged rating is not warranted in this matter, as symptomatology has been consistent throughout the appeal period.  The Board also finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization, related to the Veteran's disability that would take the Veteran's case outside the norm to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Finally, the Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the unemployability has already been granted effective September 3, 2009, and there is no evidence that the condition resulted in unemployability prior to that date.   Therefore, consideration of a TDIU is not warranted.   

Posttraumatic Stress Disorder

The Veteran has also claimed entitlement to an initial rating in excess of 30 percent for his service-connected posttraumatic stress disorder (PTSD).  The Veteran first claimed entitlement to service connection for PTSD in September 2005.  A May 2006 rating decision granted entitlement to service connection for that condition and assigned a 30 percent rating effective from September 29, 2005, the date that the Veteran first filed his claim.  The Veteran submitted a Notice of Disagreement (NOD) with that rating in October 2006.  The RO issued a Statement of the Case (SOC) in April 2007, and the Veteran filed a Substantive Appeal (VA Form 9) in May 2007.  The Veteran's claim first came before the Board in December 2009, at which time it was remanded for further development.  

Diagnostic Code 9411 provides that a 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions or recent events). 

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 
	
A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., avoiding friends, neglecting family, inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The evidence of record includes VA treatment records, VA examination reports and both written and oral statements from the Veteran and others.  

In March 2006, the Veteran was afforded a VA examination in support of his claim of entitlement to service connection for posttraumatic stress disorder.  During that examiner the Veteran stated that he had never undergone psychiatric hospitalization.  However, he did report treatment from a psychologist and indicated that he has attended anger management classes.  The Veteran stated that his psychiatric symptoms included frequent nightmares and intrusive thoughts about combat experience, difficulty with anger, low stress tolerance, exaggerated startle response, hypervigilance, periods of insomnia, periods of emotional numbness and feelings of detachment from others.  The examiner noted that the current severity of these symptoms was low to moderate and that the Veteran has experienced periods of remission.  The examiner noted that the Veteran was on his third marriage and that he has four children, two of with whom he has little contact.  He did report a close relationship with his youngest son and a strong and supportive relationship with his current wife.  The Veteran also reported maintaining very social activities and relationships, and stated that his major activity outside of the home is attending church services and functions.  The Veteran related a past history of polysubstance abuse, but stated that he has been clean of substances for several years now.  He also reported a history of violent and assaultive behavior, but indicated that this has improved over the years.  With regard to work history, the Veteran stated that he retired in January 2004.  He did not contend that he was ever unemployed or missed considerable times from work due to the effects of a mental disorder.  In his assessment the examiner stated that the Veteran does tend to isolate himself socially, but that he is able to appropriately interact with others and engages in minimal social activities.  The examiner also noted that the Veteran is able to complete basic activities of daily living independently, able to meet family responsibilities, and would be able to meet work demands and responsibilities were he not retired.  No impairment in thought process of communication was indicated, and there were no delusions or hallucinations reported.  The Veteran's behavior during the examiner was friendly and cooperative.  There was also no evidence of current suicidal or homicidal ideation.  The Veteran was oriented to person, place and time and there was no indication of memory loss or impairment.  Certain obsessive and ritualistic behaviors were noted, such as counting and checking locks. Speech was normal and no panic attacks or impaired impulse control was reported.  Occasional depressed mood and anxiety were indicated, as was some sleep impairment.  In his summary, the examiner stated that the Veteran experiences increases arousal, poor sleep, irritability, anger, an exaggerated startle response, hypervigilance, feelings of detachment, social isolation, a restricted range of affects, and avoidance behaviors.  The examiner diagnosed the Veteran with posttraumatic stress disorder and assigned a GAF score of 65.  

VA treatment records indicate consistent treat for psychiatric symptoms, including therapy.  Treatment records from August 2006 indicate consistent symptomatology.  A GAF score of 60 was assigned.  The Veteran did report some hallucinations.  Records from February 2007 indicate that the Veteran had chronic symptoms, which he reported had worsened since his retirement in 2004.  Mental status examination was largely normal, though a depressed mood and dysphoric, anxious affect was noted.  The Veteran denied suicidal or homicidal ideation and stated that he had no auditory or visual hallucinations.  A reduction in nightmares was indicated since the Veteran started medication, but sleep difficulties were still noted.  A GAF score of 55 was assigned.  Therapy records from July 2007 indicate that the Veteran was well-groomed and neatly dressed.  He presented with a varied and congruent affect.  There was no suicidal or homicidal ideation and the Veteran was verbal, attentive and receptive throughout the session.  The Veteran did report difficulty sleeping and daytime irritability.  Records from August 2007 indicate similar findings.  A GAF score of 55 was assigned at that time.  Records from September 2008 indicate that the Veteran was still having nightmares and reported feeling depressed.  He denied any active suicidal thoughts.  

In a statement accompanying his May 2007 Substantive Appeal (VA Form 9) the Veteran stated that he retired because of the demands of his job.  He also reported having panic attacks everyday and stated that he is hyper alert and does not go anywhere without a weapon.  He stated that the only time he leaves his property is when he does not have a choice.  He also claimed that the time spent with the examiner was insufficient.  He indicated that he has been prescribed medication to treat his flashbacks and nightmares. 

In July 2009 the Veteran was afforded an additional VA examination.  During that examination the Veteran reported that counseling and medication have been helpful, but that he continues to experience PTSD symptoms.  He stated that he is somewhat socially isolated, preferring to work and do leisure activities alone.  He reported that he used to enjoy attending church events, but that he is doing less of that now.  He stated that he generally spends his days working around his property, but that he sometimes spends two to three days in his pajamas not doing anything.  He indicated that he occasionally watches his son bowl, but that he is uncomfortable in public and around people.  On psychiatric examination, the examiner indicated that was the Veteran was clean, neatly groomed and appropriately dressed.  He was restless and tense, but was cooperative, with normal speech.  The examiner noted that the Veteran's affect was constricted and that his mood was anxious, agitated, depressed and dysphoric.  The Veteran was oriented to person, time and place and his thought process was unremarkable.  He reported having suicidal ideation approximately one year earlier, but denied any current ideation, plan or intent.  No delusions or hallucinations were noted.  The Veteran's judgment and intelligence were normal and the Veteran understood that he has a problem.  Sleep impairment was indicated, but there was no inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, impaired impulse control, impaired memory, episodes of violence or inability to maintain minimum personal hygiene.  The examiner reported that the Veteran's PTSD symptoms include persistent re-experiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma, numbing of general responsiveness and persistent symptoms of increased arousal.  The examiner noted that the Veteran had retired in 2004, and that he had done so because of eligibility due to age or duration of work.  The examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 50.  She also noted that the Veteran's GAF score over the past year had been 45, due to serious symptoms such as suicidal ideation and impairment in functioning.  The examiner also stated that there was reduced reliability and productivity due to PTSD symptoms.  

Subsequent treatment records from September 2009 indicate continued participation in group therapy.  

A third VA psychiatric examination was provided in October 2009.  A psychosocial history consistent with that in earlier examination was reported.  The Veteran reported that he has limited his time in church due to his need to be alone.  The Veteran also indicated that he is unable to interact appropriately with people outside of his immediate family.  There was no evidence of suicidal or homicidal ideation.  The examiner noted that the Veteran was irritable and suffered from sleep impairment.  The Veteran also reported having between three and four panic attacks per week.  The examiner assigned a GAF score of 50.  She noted that the Veteran reported moderate irritability that interferes with the Veteran's ability to get along with people in general.  The Veteran reported that he has become increasingly confrontational with people outside his family.  

During the Veteran's November 2009 hearing before a Veterans Law Judge he reiterated findings indicated in his VA examinations.  He stated that he is involved in group therapy and counseling and that this helps him.  The Veteran's wife reported that the Veteran was under a lot of stress while he was working and that she suggested he retire as soon as he could.  She stated that since then the Veteran's PTSD had manifested more strongly.  

Subsequent VA treatment records through 2010 indicate continued participation in group therapy sessions.  In June 2010 a GAF score of 65 was assigned.  

The Board notes that separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  After careful review of the evidence, the Board concludes that prior to July 29, 2009, the Veteran's posttraumatic stress disorder was manifested by symptomatology most closely corresponding to a 30 percent rating.  A 30 percent rating is appropriate where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  A 50 percent rating is warranted where such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory; impairment judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships are present.  The March 2006 VA examination report indicates that the Veteran's orientation, appearance, hygiene, behavior, speech and communication were all normal.  Mood and affect were abnormal and the Veteran did indicate having some difficulty with socialization, but there was no indication of extreme isolative behavior or panic attacks at that time.  Furthermore, the Veteran's GAF score at that time was 65. These findings are consistent with a 30 percent determination and so a rating in excess of 30 percent is not warranted for that period.  

However, the Board does find that a rating of 50 percent is warranted for the period beginning on July 29, 2009.  These records, most specifically the VA examination from July 2009, indicates a substantial worsening of the Veteran's PTSD symptoms, including frequent panic attacks, extreme social isolation, chronic sleep problems and other findings.  A GAF score of 50 was assigned.   These findings most resemble those symptoms contemplated by a 50 percent rating, as findings contemplated by a 70 percent rating, including illogical, obscure or irrelevant speech; near-continuous panic or depression; spatial disorientation and an inability to establish and maintain effective relationships were not shown.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability exceed those contemplated by the schedular criteria.  Therefore, assignment of extra-schedular evaluations in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the record does not indicate that the Veteran's posttraumatic stress disorder warrants a rating in excess of 30 percent for any time during the appeal period.  

Moreover, the Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the unemployability has already been granted effective September 3, 2009, and there is no evidence that the Veteran's conditions resulted in unemployability prior to that date.   Therefore, consideration of a TDIU is not warranted.   


ORDER

Entitlement to an evaluation of 10 percent for the Veteran's service-connected right inguinal scar is granted, subject to the law and regulations applicable to the payment of monetary benefits. 

Entitlement to an initial evaluation in excess of 30 percent for the Veteran's service-connected posttraumatic stress disorder is denied. 

Entitlement to an evaluation of 50 percent for the Veteran's service-connected posttraumatic stress disorder, effective July 29, 2009, is granted, subject to the laws and regulations governing the payment of monetary benefits.   


REMAND

The Veteran has also claimed entitlement to a rating in excess of 10 percent for his service-connected left knee disorder and entitlement to service connection for a right knee disorder, claimed as secondary to his service-connected left knee disorder. 

Unfortunately, a remand is again required for these issues.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused or aggravated by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In his claim, the Veteran has asserted that he has a right knee disorder which he claims is due to his service-connected left knee disorder.  As noted, the Board previously remanded this claim for a VA examination, which was performed in September 2010.  The examiner stated that simply favoring the knee from pain in the other knee would not lead to the degenerative changes that the Veteran current demonstrates.  He therefore opined that the Veteran's right knee osteothritis was less likely than not related to his service-connected left knee osteoarthritis.  This statement does not adequately address the question of whether the Veteran's service-connected left knee disorder may have aggravated.  The exact nature of the Veteran's right knee disorder and the extent to which that condition may have been caused or aggravated by the Veteran's service-connected left knee disability is still unclear.  

In addition, that examination report is also somewhat unclear on the precise extent of the Veteran's service-connected left knee disorder.  The examiner reported that the Veteran demonstrated range of motion from 8 degrees to 100 degrees, but stated that the Veteran had pain throughout that arc.  

Accordingly, the evidence of record is insufficient for the Board to render a decision on the claim.  Additional development of the medical evidence and adjudication on these bases is therefore indicated.  The questions indicated require further investigation by a medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

For the reasons stated above, and in order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain updated VA treatment records as well as take any appropriate action to obtain treatment records from any other providers who may have evaluated the Veteran's service-connected knee disorders.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of his right knee disorder, as well as the severity of his left knee disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and the claims file should be made available to and be reviewed by the examiner prior to the examination.  

Following this review and examination the examiner is requested to report complaints and clinical findings pertaining to the Veteran's left knee disorder in detail, including range of motion studies and tests for instability of the knee.  The examiner should also address the DeLuca criteria and indicate whether the Veteran has additional function loss due to flare-ups, fatigability, incoordination, and pain on movement.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If the examiner finds that there is additional limitation of motion due to flare-ups, fatigability or incoordination, the extent of such limitation of motion should be stated in degrees.  Notation should also be made as to the degree of functional impairment attributable to the Veteran's knee disabilities.  Any deformity and the extent therein should also be documented.  

The examiner is also specifically asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disorder is related to active service, or is related to or has been aggravated by the Veteran's service-connected left knee disorder.  A complete rationale for each opinion offered should be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and should address in detail the Veteran's contention that the degree of activity associated with left knee has placed additional biomechanical stresses on his right knee.  

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


